Appeal from an order of the Supreme Court, Erie County (Donna M. Siwek, J.), entered October 12, 2011 in a personal injury action. The order, insofar as appealed from, denied the motion of defendant Bureau Veritas Consumer Products Services, Inc. for summary judgment.
Now, upon the stipulation discontinuing action signed by the attorneys for the parties on March 27, 2012, and filed in the Erie County Clerk’s Office on March 28, 2012,
It is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation. Present — Scudder, EJ., Smith, Fahey, Garni and Sconiers, JJ.